DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 19 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, directed to claims 1-18 in the reply filed on 19 July 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2003/0030763 to Nishioka.
In regards to claim 1, Nishioka teaches a display device (Figure 2) comprising a cover structure, comprising an anti-glare layer [0034] having a display region (middle) and an non-display region (underneath element frame 19), a light blocking frame (19) surrounding a receiving space, wherein an orthogonal projection of the light blocking frame on the anti-glare layer is located within the non-display region and an adhesive layer (29) located in the receiving space of the light blocking frame, a light guide plate (1A) located on the surface of the adhesive layer and a display panel (17) adjacent to the light guide plate.  But Nishioka fails to teach the light guide plate located on the surface of the adhesive layer facing away from the anti-glare layer.  However, Nishioka does teach the anti-glare layer to be coated on one side or both side surfaces in order to prevent unwanted glare.  Since Nishioka teaches the anti-glare layer to be formed on one or numerous layers, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen the light guide plate located on the surface of the adhesive layer facing away from the anti-glare layer as one of the surfaces.  
	In regards to claim 2, Nishioka teaches the light blocking frame has an inner wall, the light blocking frame surrounds the adhesive layer, and the adhesive layer is in contact with the inner wall.
	In regards to claim 3, Nishioka teaches a surface of the anti-glare layer facing the receiving space is in contact with the adhesive layer.
	In regards to claim 13, Nishioka teaches the anti-glare layer is in contact with a surface of the light blocking frame facing the anti-glare layer.
	In regards to claim 14, Nishioka teaches a transparent plate (28) located in the receiving space, wherein the light blocking frame surrounds the transparent plate, and the transparent plate is in contact with the anti-glare layer. [0034]
	In regards to claim 15, Nishioka teaches the adhesive layer is located between the transparent plate and the light blocking frame.
	In regards to claim 16, Nishioka teaches a part of the light blocking frame is located between the anti-glare layer and the transparent plate.
	In regards to claim 17, Nishioka teaches a surface of the light blocking frame facing the anti-glare layer is aligned with a surface of the transparent plate facing the anti-glare layer.
	In regards to claim 18, Nishioka teaches a housing (16) surrounding the cover structure, wherein the light blocking frame is located between the housing and the adhesive layer.
Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose or reasonably suggest a light blocking coating layer located between the light blocking frame and the anti-glare layer; and an optical adhesive layer at least located between the light-blocking coating layer and the light-blocking frame in addition to the accompanying features of the independent claim and any intervening claims.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  Reference B discusses a display device having a housing and cover.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874